Case 8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 1 of 21 PageID 48

   AF Approval±                                             Chief Approval   lJY---
                      UNITED STATES DISTRJCT COURT
                       MIDDLE DISTRJCT OF FLORJDA
                             TAMPA DIVISION

   UNITED STATES OF AMERJCA

         V.                                        CASE NO. 8:18-cr-539-T-30-AAS

   JOSHUA KOEZENO

                                PLEA AGREEMENT

         Pursuant to Fed. R. Crim. P. ll(c), the United States of America, by

   Maria Chapa Lopez, United States Attorney for the Middle District of

   Florida, and the defendant, JOSHUA KOEZENO, and the attorney for the

   defendant, Jason M. Mayberry, mutually agree as follows:

   A.    Particularized Terms

          1.    Count(s) Pleading To

                The defendant shall enter a plea of guilty to Count One of the

   Indictment. Count One charges the defendant with possessing with intent to

   distribute 50 grams or more ofmethamphetamine, in violation of21 U.S.C. §§

   84l(a)(l) and (b)(l)(A).

         2.     Minimum and Maximum Penalties

                Count One is punishable by a mandatory minimum term of 10

   years' imprisonment up to life imprisonment, a fine not to exceed

   $10,000,000, a term of supervised release of at least 5 years up to life, and a
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 2 of 21 Page



         special assessment of$100. With respect to certain offenses, the Court shall

         order the defendant to make restitution to any victim of the offense(s), and

         with respect to other offenses, the Court may order the defendant to make

         restitution to any victim of the offense(s), or to the community, as set forth

         below.

                  3.   Alleyne v. United States and Apprendi v. New Jersey

                       Under Alleyne v. United States, 133 S. Ct. 2151 (2013), and

         Apprendi v. New Jersey, 530 U.S. 466 (2000), a minimum sentence of 10

         years' imprisonment and a maximum sentence of life imprisonment may be

         imposed because the following facts have been admitted by the defendant and

         are established by this plea of guilty:

                       The defendant possessed with intent to distribute 50 grams or

         more ofmethamphetarnine.

                  4.   Elements of the Offense(s)

                       The defendant acknowledges understanding the nature and

         elements of the offense(s) with which defendant has been charged and to

         which defendant is pleading guilty. The elements of Count One are:

                       First:        The defendant knowingly possessed
                                     methamphetarnine;

                       Second:       The defendant intended to distribute the
                                     methamphetarnine; and
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 3 of 21 Page



                      Third:        The weight of the methamphetamine the defendant
                                    possessed was SO grams or more.


               5.     No Further Charges

                      If the Court accepts this plea agreement, the United States

         Attorney's Office for the Middle District of Florida agrees not to charge

         defendant with committing any other federal criminal offenses known to the

         United States Attorney's Office at the time of the execution of this agreement,

         related to the conduct giving rise to this plea agreement.

               6.     Guidelines Sentence

                      Pursuant to Fed. R . Crim. P . ll(c)(l)(B), the United States will

         recommend to the Court that the defendant be sentenced within the

         defendant's applicable guidelines range as determined by the Court pursuant

         to the United States Sentencing Guidelines, as adjusted by any departure the

         United States has a~eed to recommend in this plea agreement. The parties

         understand that such a recommendation is not binding on the Court and that,

         if it is not accepted by this Court, neither the United States nor the defendant

         will be allowed to withdraw from the plea agreement, and the defendant will

         not be allowed to withdraw from the plea of guilty.
Case 8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 4 of 21 PageID 51




           7.   Acceptance of Responsibility - Three Levels

                At the time of sentencing, and in the event that no adverse

   information is received suggesting such a recommendation to be unwarranted,

   the United States will not oppose the defendant's request to the Court that the

   defendant receive a two-level downward adjustment for acceptance of

   responsibility, pursuant to USSG §3El.l(a). The defendant understands that

   this recommendation or request is not binding on the Court, and if not

   accepted by the Court, the defendant will not be allowed to withdraw from the

   plea.

                Further, at the time of sentencing, if the defendant's offense level

   prior to operation of subsection (a) is level 16 or greater, and if the defendant

   complies with the provisions ofUSSG §3El.l(b) and all terms of this Plea

   Agreement, including but not limited to, the timely submission of the financial

   affidavit referenced in Paragraph B.5., the United States agrees to fiie a.motion

   pursuant to USSG §3E l. l(b) for a downward adjustment of one additional

   level. The defendant understands that the determination as to whether the

   defendant has qualified for a downward adjustment of a third level for

   acceptance of responsibility rests solely with the United States Attorney for the

   Middle District of Florida, and the defendant agrees that the defendant cannot
Case 8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 5 of 21 PageID 52




   and will not challenge that determination, whether by appeal, collateral attack,

   or otherwise.

         8.        Cooperation - Substantial Assistance to be Considered

                   Defendant agrees to cooperate fully with the United States in the

   investigation and prosecution of other persons, and to testify, subject to a

   prosecution for perjury or making a false statement, fully and truthfully before

   any federal court proceeding or federal grand jury in connection with the

   charges in this case and other matters, such cooperation to further include a

   full and complete disclosure of all relevant information, including production

   of any and all books, papers, documents, and other objects in defendant's

   possession or control, and to be reasonably available for interviews which the

   United States may require. If the cooperation is completed prior to

   sentencing, the government agrees to consider whether such cooperation

   qualifies as "substantial ~ssistance" in accordance with the policy of the United

   States Attorney for the Middle District of Florida, warranting the filing of a

   motion at the time of sentencing recommending (1) a downward departure

   from the applicable guideline range pursuant to USSG §SKI .1, or (2) the

   imposition of a sentence below a statutory minimum, if any, pursuant to 18

   U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to

   sentencing, the government agrees to consider whether such cooperation
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 6 of 21 Page



         qualifies as "substantial assistance" in accordance with the policy of the United

         States Attorney for the Middle District of Florida, warranting the filing of a

         motion for a reduction of sentence within one year of the imposition of

         sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant

         understands that the determination as to whether "substantial assistance" has

         been provided or what type of motion related thereto will be filed , if any, rests

         solely with the United States Attorney for the Middle District of Florida, and

         the defendant agrees that defendant cannot and will not challenge that

         determination, whether by appeal, collateral attack, or otherwise.

                9.     Use of Information - Section lBl.8

                       Pursuant to USSG §1Bl.8(a), the United States agrees that no

         self-incriminating information which the defendant may provide during the

         course of defendant's cooperation and pursuant to this agreement shall be used

         in determining the applicable sentencing guideline range, subject to the

         restrictions and limitations set forth in USSG §1Bl.8(b).

                10.    Cooperation - Responsibilities of Parties

                       a.    The government will make known to the Court and other

         relevant authorities the nature and extent of defendant's cooperation and any

         other mitigating circumstances indicative of the defendant's rehabilitative

         intent by assuming the fundamental civic duty of reporting crime . However,
Case 8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 7 of 21 PageID 54




   the defendant understands that the government can make no representation

   that the Court will impose a lesser sentence solely on account of, or in

   consideration of, such cooperation.

                b.     It is understood that should the defendant knowingly

   provide incomplete or untruthful testimony, statements, or information

   pursuant to this agreement, or should the defendant falsely implicate or

   incriminate any person, or should the defendant fail to voluntarily and

   unreservedly disclose and provide full, complete, truthful, and honest

   knowledge, information, and cooperation regarding any of the matters noted

   herein, the following conditions shall apply:

                       (1)    The defendant may be prosecuted for any perjury or

   false declarations, if any, committed while testifying pursuant to this

   agreement, or for obstruction of justice.

                       (2)    'I:he United States may prosecute the defendant for

   the charges which are to be dismissed pursuant to this agreement, if any, and

   may either seek reinstatement of or refile such charges and prosecute the

   defendant thereon in the event such charges have been dismissed pursuant to

   this agreement. With regard to such charges, if any, which have been

   dismissed, the defendant, being fully aware of the nature of all such charges

   now pending in the instant case, and being further aware of defendant's rights,
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 8 of 21 Page



         as to all felony charges pending in such cases (those offenses punishable by

         imprisonment for a term of over one year), to not be held to answer to said

         felony charges unless on a presentment or indictment ofa grand jury, and

         further being aware that all such felony charges in the instant case have

         heretofore properly been returned by the indictment of a grand jury, does

         hereby agree to reinstatement of such charges by recision of any order

         dismissing them or, alternatively, does hereby waive, in open court,

         prosecution by indictment and consents that the United States may proceed by

         information instead ofby indictment with regard to any felony charges which

         may be dismissed in the instant case, pursuant to this plea agreement, and the

         defendant further agrees to waive the statute of limitations and any speedy

         trial claims on such charges.

                             (3)    The United States may prosecute the defendant for

         any offenses set forth herein, if any, the prosecution of which in accordance

         with this agreement, the United States agrees to forego, and the defendant

         agrees to waive the statute of limitations and any speedy trial claims as to any

         such offenses.

                             (4)   The government may use against the defendant the

         defendant's own admissions and statements and the information and books,
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 9 of 21 Page



         papers, documents, and objects that the defendant has furnished in the course

         of the defendant's cooperation with the government.

                             (5)    The defendant will not be permitted to withdraw the

         guilty pleas to those counts to which defendant hereby agrees to plead in the

         instant case but, in that event, defendant will be entitled to the sentencing

         limitations, if any, set forth in this plea agreement, with regard to those counts

         to which the defendant has pled; or in the alternative, at the option of the

         United States, the United States may move the Court to declare this entire

         plea agreement null and void.

                11.   Forfeiture of Assets

                      The defendant agrees to forfeit to the United States immediately

         and voluntarily any and all assets and property, or portions thereof, subject to

         forfeiture, pursuant to 21 U.S.C. § 853, whether in the possession or control of

         the United States, the defendaJ?.t or defendant's nominees.

                      The defendant agrees and consents to the forfeiture of these

         assets pursuant to any federal criminal, civil judicial or administrative

         forfeiture action. The defendant also agrees to waive all constitutional,

         statutory and procedural challenges (including direct appeal, habeas corpus, or

         any other means) to any forfeiture carried out in accordance with this Plea

         Agreement on any grounds, including that the forfeiture described herein
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 10 of 21 Page



          constitutes an excessive fine, was not properly noticed in the charging

          instrument, addressed by the Court at the time of the guilty plea, announced at

          sentencing, or incorporated into the judgment.

                       If the United States seeks the forfeiture of specific assets pursuant

          to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture

          will satisfy the notice requirement and will be final as to the defendant at the

          time it is entered. In the event the forfeiture is omitted from the judgment, the

          defendant agrees that the forfeiture order may be incorporated into the written

          judgment at any time pursuant to Rule 36.

                       The defendant agrees to take all steps necessary to identify and

          locate all property subject to forfeiture and to transfer custody of such property

          to the United States before the defendant's sentencing. To that end, the

          defendant agrees to make a full and complete disclosure of all assets over

          which defendant exercises control directly or indirectly, including all assets

          held by nominees, to execute any documents requested by the United States to

          obtain from any other parties by lawful means any records of assets owned by

          the defendant, and to consent to the release of the defendant's tax returns for

          the previous five years . The defendant further agrees to be interviewed by the

          government, prior to and after sentencing, regarding such assets and their

          connection to criminal conduct. The defendant further agrees to be
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 11 of 21 Page



          polygraphed on the issue of assets, if it is deemed necessary by the United

          States. The defendant agrees that Federal Rule of Criminal Procedure 11 and

          USSG § lBl.8 will not protect from forfeiture assets disclosed by the

          defendant as part of the defendant's cooperation.

                       The defendant agrees to take all steps necessary to assist the

          government in obtaining clear title to the forfeitable assets before the

          defendant's sentencing. In addition to providing full and complete

          information about forfeitable assets, these steps include, but are not limited to,

          the surrender of title, the signing of a consent decree of forfeiture, and signing

          of any other documents necessary to effectuate such transfers.

                       Forfeiture of the defendant's assets shall not be treated as

          satisfaction of any fine, restitution, cost of imprisonment, or any other penalty

          the Court may impose upon the defendant in addition to forfeiture.

                       The defendant agr_ees that, in the event the Court determines that

          the defendant has breached this section of the Plea Agreement, the defendant

          may be found ineligible for a reduction in the Guidelines calculation for

          acceptance of responsibility and substantial assistance, and may be eligible for

          an obstruction of justice enhancement.

                The defendant agrees that the forfeiture provisions of this plea

          agreement are intended to, and will, survive the defendant, notwithstanding
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 12 of 21 Page



          the abatement of any underlying criminal conviction after the execution of this

          agreement. The forfeitability of any particular property pursuant to this

          agreement shall be determined as if the defendant had survived, and that

          determination shall be binding upon defendant's heirs, successors and assigns

          until the agreed forfeiture, including any agreed forfeiture amount, is collected

          in full.

          B.         Standard Terms and Conditions

                     1.   Restitution, Special Assessment and Fine

                          The defendant understands and agrees that the Court, in addition

          to or in lieu of any other penalty, shall order the defendant to make restitution

          to any victim of the offense(s), pursuant to 18 U.S .C. § 3663A, for all offenses

          described in 18 U.S .C. § 3663A(c)(l); and the Court may order the defendant

          to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §

          3663, including restitution as to all counts charged, whether or not the

          defendant enters a plea of guilty to such counts, and whether or not such

          counts are dismissed pursuant to this agreement. The defendant further

          understands that compliance with any restitution payment plan imposed by

          the Court in no way precludes the United States from simultaneously pursuing

          other statutory remedies for collecting restitution (28 U .S.C. § 3003(b)(2)),

          including, but not limited to, garnishment and execution, pursuant to the
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 13 of 21 Page



          Mandatory Victims Restitution Act, in order to ensure that the defendant's

          restitution obligation is satisfied.

                        On each count to which a plea of guilty is entered, the Court

          shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure

          that this obligation is satisfied, the Defendant agrees to deliver a check or

          money order to the Clerk of the Court in the amount of $100.00, payable to

          "Clerk, U.S. District Court" within ten days of the change of plea hearing.

                        The defendant understands that this agreement imposes no

          limitation as to fine .

                 2.     Supervised Release

                        The defendant understands that the offense(s) to which the

          defendant is pleading provide(s) for imposition of a term of supervised release

          upon release from imprisonment, and that, if the defendant should violate the

          conditions of release, the defendant would be subject to a further term of

          imprisonment.

                 3.      Immigration Conseguences of Pleading Guilty

                         The defendant has been advised and understands that, upon

          conviction, a defendant who is not a United States citizen may be removed

          from the United States, denied citizenship, and denied admission to the

          United States in the future.
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 14 of 21 Page



                4.      Sentencing Information

                        The United States reserves its right and obligation to report to the

          Court and the United States Probation Office all information concerning the

          background, character, and conduct of the defendant, to provide relevant

          factual information, including the totality of the defendant's criminal activities,

          if any, not limited to the count(s) to which defendant pleads, to respond to

          comments made by the defendant or defendant's counsel, and to correct any

          misstatements or inaccuracies. The United States further reserves its right to

          make any recommendations it deems appropriate regarding the disposition of

          this case, subject to any limitations set forth herein, if any.

                 5.     Financial Disclosures

                        Pursuant to 18 U .S.C. § 3664(d)(3) and Fed. R. Crim. P.

          32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United

          States Attorney's Office within 30 days of execution of this agreement an

          affidavit reflecting the defendant's financial condition. The defendant

          promises that his financial statement and disclosures will be ~omplete,

          accurate and truthful and will include all assets in which he has any interest or

          over which the defendant exercises control, directly or indirectly, including

          those held by a spouse, dependent, nominee or other third party. The

          defendant further agrees to execute any documents requested by the United
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 15 of 21 Page



          States needed to obtain from any third parties any records of assets owned by

          the defendant, directly or through a nominee, and, by the execution ofthis

          Plea Agreement, consents to the release of the defendant's tax returns for the

          previous five years. The defendant similarly agrees and authorizes the United

          States Attorney's Office to provide to, and obtain from, the United States

          Probation Office, the financial affidavit, any of the defendant's federal, state,

          and local tax returns, bank records and any other financial information

          concerning the defendant, for the purpose of making any recommendations to

          the Court and for collecting any assessments, fines , restitution, or forfeiture

          ordered by the Court. The defendant expressly authorizes the United States

          Attorney's Office to obtain current credit reports in order to evaluate the

          defendant's ability to satisfy any financial obligation imposed by the Court.

                 6.     Sentencing Recommendations

                        It is understood by tht! parties that the Court is neither a party to

          nor bound by this agreement. The Court may accept or reject the agreement,

          or defer a decision until it has had an opportunity to consider the presentence

          report prepared by the United States Probation Office. The defendant

          understands and acknowledges that, although the parties are permitted to

          make recommendations and present arguments to the Court, the sentence will

          be determined solely by the Court, with the assistance of the United States
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 16 of 21 Page



          Probation Office. Defendant further understands and acknowledges that any

          discussions between defendant or defendant's attorney and the attorney or

          other agents for the government regarding any recommendations by the

          government are not binding on the Court and that, should any

          recommendations be rejected, defendant will not be permitted to withdraw

          defendant's plea pursuant to this plea agreement. The government expressly

          reserves the right to support and defend any decision that the Court may make

          with regard to the defendant's sentence, whether or not such decision is

          consistent with the government's recommendations contained herein.

                 7.    Defendant's Waiver of Right to Appeal the Sentence

                       The defendant agrees that this Court has jurisdiction and

          authority to impose any sentence up to the statutory maximum and expressly

          waives the right to appeal defendant's sentence on any ground, including the

          ground that the Court erred in determining the applicable guidelines range

          pursuant to the United States Sentencing Guidelines , except (a) the ground

          that the sentence exceeds the defendant's applicable guidelines range flcl

          determined by the Court pursuant to the United States Sentencing Guidelines;

          (b) the ground that the sentence exceeds the statutory maximum penalty; or (c)

          the ground that the sentence violates the Eighth Amendment to the

          Constitution; provided, however, that if the government exercises its right to
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 17 of 21 Page



          appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the

          defendant is released from his waiver and may appeal the sentence as

          authorized by 18 U.S.C. § 3742(a).

                8.      Middle District of Florida Agreement

                        It is further understood that this agreement is limited to the

          Office of the United States Attorney for the Middle District of Florida and

          cannot bind other federal, state, or local prosecuting authorities, although this

          office will bring defendant's cooperation, if any, to the attention of other

          prosecuting officers or others, if requested.

                 9.     Filing of Agreement

                        This agreement shall be presented to the Court, in open court or

          in camera, in whole or in part, upon a showing of good cause, and filed in this

          cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

                  10.   Voluntariness

                        The defendant acknowledges that defendant is entering into this

          agreement and is pleading guilty freely and voluntarily without reliance upon

          any discussions between the attorney for the government and the defendant

          and defendant's attorney and without promise of benefit of any kind (other

          than the concessions contained herein), and without threats, force,

          intimidation, or coercion of any kind. The defendant further acknowledges
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 18 of 21 Page



          defendant's understanding of the nature of the offense or offenses to which

          defendant is pleading guilty and the elements thereof, including the penalties

          provided by law, and defendant's complete satisfaction with the representation

          and advice received from defendant's undersigned counsel (if any). The

          defendant also understands that defendant has the right to plead not guilty or

          to persist in that plea if it has already been made, and that defendant has the

          right to be tried by a jury with the assistance of counsel, the right to confront

          and cross-examine the witnesses against defendant, the right against

          compulsory self-incrimination, and the right to compulsory process for the

          attendance of witnesses to testify in defendant's defense; but, by pleading

          guilty, defendant waives or gives up those rights and there will be no trial.

          The defendant further understands that if defendant pleads guilty, the Court

          may ask defendant questions about the offense or offenses to which defendant

          pleaded, and if defendant answers those questions under oath, on the record,

          and in the presence of counsel (if any), defendant's answers may later be used

          against defendant in a prosecution for perjury or false statement. The

          defendant also understands that defendant will be adjudicated guilty of the

          offenses to which defendant has pleaded and, if any of such offenses are

          felonies, may thereby be deprived of certain rights, such as the right to vote, to

          hold public office, to serve on a jury, or to have possession of firearms .



           ~
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 19 of 21 Page



                11.    Factual Basis

                       Defendant is pleading guilty because defendant is in fact guilty.

          The defendant certifies that defendant does hereby admit that the facts set

          forth below are true, and were this case to go to trial, the United States would

          be able to prove those specific facts and others beyond a reasonable doubt.

                                              FACTS

                       An ATF confidential informant ("CI") set up a deal for

          methamphetarnine between the defendant and an ATF undercover agent

          ("UC"). On July 5, 2017, the UC and CI met the defendant at a residence in

          New Port Richey in advance of the deal. The defendant, with another man as

          his passenger, drove to a fast food restaurant in New Port Richey. The UC,

          driving the CI, followed. At the fast food restaurant, the defendant's

          passenger got out of the vehicle and left. The CI got out of the UC's car and

          into the defendant's vehicle. The defen_dant then drove the CI to a business in

          New Port Richey, and the UC followed in his vehicle.

                       Once in the business's parking lot, the defendant got out of his

          vehicle and retrieved methamphetamine from a source of supply in another

          vehicle in the parking lot. The defendant returned to his vehicle and handed

          84.23 grams of 100% pure methamphetamine to the CI in exchange for

          $2,200. The CI recorded audio/video footage of this deal.
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 20 of 21 Page



                       The above is merely a brief summary of the events, some of the

          persons involved and other information relating to this case. It does not

          include, nor is it intended to include, all of the events, persons involved, or

          other information relating to this case.

                 12.   Entire Agreement

                       This plea agreement constitutes the entire agreement between the

          government and the defendant with respect to the aforementioned guilty plea

          and no other promises, agreements, or representations exist or have been

          made to the defendant or defendant's attorney with regard to such guilty plea.
8:18-cr-00539-JSM-AAS Document 28 Filed 03/13/19 Page 21 of 21 Page



                13.    Certification

                       The defendant and defendant's counsel certify that this plea

          agreement has been read in its entirety by (or has been read to) the defendant

          and that defendant fully understands its terms.

                DATED this      l 1-1,\,.   day of~fvl
                                                    ~ "r~,\~ - - - - • 2019.

                                                           MARlA CHAP A LOPEZ
                                                           United States Attorney



          ~~
          Defendant
                                                     C'j-ffA-~
                                                           Taylor:Stout
                                                           Assi   U · ed      es Attorney



                                                                   . reston, Jr.
                                                           As ant United States Attorney
                                                           Deputy Chief, Violent Crimes and
                                                           Narcotics Section




                                                      21
